ddoDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 10/29/2020 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, WIPO Patent WO2018100863A1, in view of Togashi et al., (hereinafter Togashi), U.S. Patent Application Publication 2007/0211410.
Regarding Claim 1, Adachi teaches, a coil component (Fig. 2) comprising: 
an element body (1) including a first glass layer (2), a first ferrite layer (3a) disposed on a first main surface of the first glass layer, and a second ferrite layer (3b) disposed on a second main surface of the first glass layer; 
a coil (5, 6) buried in the first glass layer; and 
an outer electrode (4a-4d) disposed on a side surface of the element body so as to span the first ferrite layer, the first glass layer, and the second ferrite layer, 
...  (Adachi: Figs. 1-3, machine translation, para. [0028], [0029]).
Adachi does not explicitly teach, wherein, on the side surface of the element body, a width of the outer electrode in ferrite layer regions is larger than a width of the outer electrode in a glass layer region in plan view in a direction perpendicular to the side surface.
However, Togashi teaches (Fig. 1), wherein, on the side surface of the element body, a width (D22, D32) of the outer electrode in ferrite layer regions is larger than a width (C21, C31) of the outer electrode in a glass layer region in plan view in a direction perpendicular to the side surface.  (Togashi: Figs. 1-3, para. [0036], [0037], [0039], [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer electrodes of Adachi to include the hour-shape outer electrodes of Togashi, the motivation being “[t]his ensures a sufficient distance…avoiding not only failure caused by plating elongation during electroplating of the terminal electrodes but also short-circuit failure between the first and second terminal electrodes 20 and 30” [0051]. (Togashi: Figs. 1-3, para. [0051]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Adachi in view Togashi further teaches, wherein a difference (Adachi: D22-C21: 315-251=64, Table 2) between the width of the outer electrode in the ferrite layer regions and the width of the outer electrode in the glass layer region is from 60 um to 160 um.  (Adachi: Figs. 1-3, machine translation, para. [0046], [0047]).
Regarding Claim 4 and similarly claim 7, the combination of Adachi in view Togashi further teaches, wherein the glass layer contains at least one filler selected from quartz (Adachi: “a ceramic filler containing at least quartz (SiO .sub.2 ) [0032]” and alumina.  (Adachi: Figs. 1-3, machine translation, para. [0032]).
Regarding Claim 5 and similarly claims 10, 12 and 14-16, the combination of Adachi in view Togashi further teaches, 
wherein the coil component is a common mode choke coil (Adachi: “common mode choke coil” [0028]) in which a first coil and a second coil (Adachi: “first and second internal conductors 5 and 6” [0029]) are buried in the first glass layer.  (Adachi: Figs. 1-3, machine translation, para. [0028], [0029]).

Claims 3, 6, 8, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Togashi, as applied to claim 1 and claim 2, respectively, in view of Onodera et al., (hereinafter Onodera), U.S. Patent Application Publication 2021/0125783.
Regarding Claim 3 and similarly claim 6, the combination of Adachi in view Togashi is silent on including a wider plating layer over the base layer for the outer electrode.  (Adachi: Figs. 1-3, machine translation, para. [0028], [0029]).
The combination of Adachi in view Togashi, does not explicitly teach, wherein 
the outer electrode includes a base electrode containing Ag and a plating layer disposed on the base electrode, and 
a width of the plating layer is larger than a width of the base electrode in plan view in the direction perpendicular to the side surface of the element body.
However, Onodera teaches (Fig. 47), wherein 
the outer electrode (106) includes a base electrode (E2) containing Ag (“Ag powder or Cu powder is used” [0299]) and a plating layer (E3, E4) disposed on the base electrode, and 
a width of the plating layer (E3, E4) is larger than a width of the base electrode (E2) in plan view in the direction perpendicular to the side surface of the element body.  (Onodera: Fig. 47, [0293], [0299]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer electrode of Adachi in view Togashi to include the wider plating layer over the base layer of Ag of Onodera, the motivation being “and thus the electronic component can be solder-mount[ed] on the electronic device” [0042]).  (Onodera: Fig. 6, [0042]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 8 and similarly claim 9, the combination of Adachi in view Togashi and further in view of Onodera further teaches, wherein the glass layer contains at least one filler selected from quartz (Adachi: “a ceramic filler containing at least quartz (SiO .sub.2 ) [0032]” and alumina.  (Adachi: Figs. 1-3, machine translation, para. [0032]).
Regarding Claim 11 and similarly claim 13, the combination of Adachi in view Togashi and further in view of Onodera further teaches, 
wherein the coil component is a common mode choke coil (Adachi: “common mode choke coil” [0028]) in which a first coil and a second coil (Adachi: “first and second internal conductors 5 and 6” [0029]) are buried in the first glass layer.  (Adachi: Figs. 1-3, machine translation, para. [0028], [0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
12/14/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837